221 F.2d 806
Jose DIOGO, Appellant,v.T.J. HOLLAND, District Director of Immigration andNaturalization Service.
No. 11311.
United States Court of Appeals Third Circuit.
Argued Oct. 5, 1954.Decided April 29, 1955.

J. J. Kilimnik, Philadelphia, Pa., for appellant.
Francis Ballard, William B. Taffet, Philadelphia, Pa.  (W. Wilson White, U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before MARIS, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
The sole question raised on this appeal has now been decided in favor of the appellant by the Supreme Court in the case of Shaughnessy v. Pedreiro, 75 S.Ct. 591 overruling the decision of this court to the contrary in Paolo v. Garfinkel, 3 Cir., 1952, 200 F.2d 280.  Upon the authority of the Pedreiro case the order of the district court dismissing the complaint for want of jurisdiction will be reversed and the cause will be remanded with directions to reinstate the complaint.